

BIOANALYTICAL SYSTEMS, INC.
 
EMPLOYEE INCENTIVE STOCK OPTION AGREEMENT
 
THIS AGREEMENT, made this 1st day of February, 2010, by and between
Bioanalytical Systems, Inc., an Indiana corporation with its principal office at
2701 Kent Avenue, West Lafayette, Indiana  47906 (hereinafter called "Company"),
and Anthony S. Chilton, residing at 1035 Richmond Glen Circle, Alpharetta,
GA  30004 (hereinafter called the "Grantee"), pursuant to the terms, conditions
and limitations contained in the Company’s 2008 Stock Option Plan (hereinafter
called the "Plan"), a copy of which is attached hereto as Exhibit A.
 
WITNESSETH THAT:
 
WHEREAS, in the interests of affording an incentive to the Grantee to give his
best efforts to the Company as a company officer, key employee, or member of the
Board of Directors, the Company wishes to provide that the Grantee shall have an
option to buy Common Shares of the Company:
 
NOW, THEREFORE, it is hereby mutually agreed to as follows:
 
1.           The Company hereby grants to the Grantee the right and option to
purchase, on the terms and conditions hereinafter set forth, all or any part of
an aggregate of 25,000 shares (hereinafter called "Subject Shares") of the
presently authorized, but unissued, or treasury, Common Shares of the Company
(hereinafter called the "Common Shares"), at a purchase price of $0.7894 per
share, exercisable in whole or in part from time to time subject to the
limitation that no option may be exercised with respect to fewer than
twenty-five (25) shares then subject to option hereunder, in which event any
exercise must be as to all such shares and subject to the further limitation
that the options represented by this Agreement shall be exercisable in three
equal installments as set forth in Section 7 of the Plan.  The option may be
exercised (i) as to the first installment of 8,333 shares, on and after January
31, 2011, (ii) as to the second installment of 8,333 shares, on and after
January 31, 2012, and (iii) as to the third installment of 8,334 shares, on and
after January 31, 2013.  Unless sooner terminated under the terms of the Plan or
this Agreement, the option shall expire as to all shares subject to purchase
hereunder on the 10th anniversary date of this Agreement (February 1, 2020) if
not exercised on or before such date.
 
2.           Subject to the limitation specified in Section 1 hereof and the
terms and conditions of the Plan (including, but not limited to, the exercise
provisions of Section 7 of the Plan, the termination provisions of Section 8 of
the Plan and the Incentive Stock Option Special Rules provisions of Section 9 of
the Plan), the Grantee may from time to time exercise this option by delivering
a written notice of exercise and subscription agreement to the Secretary of the
Company specifying the number of whole shares to be purchased, accompanied by
payment (i) in cash, (ii) by certified check or bank cashier’s check, (iii)
through the tender to the Company of Common Shares of the Company owned by the
Grantee or by withholding of Common Shares of the Company that are subject to
the option, which Common Shares shall be valued, for purposes of determining the
extent to which the purchase price has been paid, at their fair market value on
the date of exercise as determined in accordance with the Plan, or (iv) by a
combination of the methods described in (i), (ii), or (iii).  The Company may,
in its sole discretion, refuse to withhold Common Shares of the Company as
payment of the exercise price of the option.  Such exercise shall be effective
upon receipt by the Secretary of such written notice, subscription agreement and
payment of the purchase price.  Only the Grantee may exercise the option during
the lifetime of the Grantee.  No fractional shares may be purchased at any time
hereunder.

 
 

--------------------------------------------------------------------------------

 
 
3.           Upon the effective exercise of the option, or any part thereof,
certificates representing the shares so purchased, marked fully paid and
non-assessable, shall be delivered to the Grantee, except as provided in Section
14 of the Plan.  Until the Subject Shares have been recorded on the Company's
official shareholder records (or the records of its transfer agents or
registrars) as having been issued and transferred to the Grantee, the Grantee
shall not have any of the rights or privileges of a shareholder of the Company
in respect of any such shares.
 
4.           In the event that, prior to the delivery by the Company of all the
Subject Shares, there shall be an increase or reduction in the number of Common
Shares of the Company issued and outstanding by reason of any subdivision or
consolidation of Common Shares or any other capital adjustment, the number of
shares then subject to this option and the exercise price per share shall be
increased or decreased as provided in Section 11 of the Plan.
 
5.           The option and the rights and privileges conferred by this
Agreement shall not be assigned or transferred by the Grantee in any manner
except by will or under the laws of descent and distribution.  In the event of
any attempted assignment or transfer in violation of this Section 5, the option,
rights and privileges conferred by this Agreement shall become null and void.
 
6.           Nothing herein contained shall be deemed to create any limitation
nor restriction upon such rights as the Company would otherwise have to
terminate a person as an employee of the Company.
 
7.           The option, rights and privileges herein conferred are granted
subject to the terms and conditions set forth herein and in the Plan.
 
8.           Any notices to be given or served under the terms of this Agreement
shall be addressed to the Secretary of the Company at 2701 Kent Avenue, West
Lafayette, Indiana  47906, and to the Grantee at the address set forth on page
one of this Agreement, or such other address or addresses as either party may
hereafter designate in writing to the other.  Any such notice shall be deemed to
have been duly given or served, and deposited in the United States mail.
 
9.           The interpretation by the Compensation Committee, appointed by the
Company’s Board of Directors to administer the Plan, or any provisions of the
Plan or of this Agreement shall be final and binding on the Grantee unless
otherwise determined by the Company’s Board of Directors.
 
10.          This Option Agreement shall be governed by the laws of the State of
Indiana.

 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Company and the Grantee have signed this Agreement as of
the day and year first above written.
 

   
"COMPANY"
         
BIOANALYTICAL SYSTEMS, INC.
         
By:
        
Richard M. Shepperd,
     
Chief Executive Officer
         
"GRANTEE"
                
Anthony S. Chilton

 
 
 

--------------------------------------------------------------------------------

 